   

 

USDC
poc =

UNITED STATES DISTRICT COURT BLECIRUNIC ALLY FILED

SOUTHERN DISTRICT OF NEW YORK

 

 

 

DOC &__
MARGARITA MONTES, et al. ° | | DATE FILED: Tela fa—h
Plaintiffs, 18 Civ. 11613 (RWL)
~ against - ORDER
TULARCITA BAKERY, LLC, et al,
Defendants. :
X

 

ROBERT W. LEHRBURGER, UNITED STATES MAGISTRATE JUDGE.

On December 12, 2019, the Court held a status conference to discuss Defendants’
failure to consummate the terms of the parties’ settlement reached on October 25, 2019.
For the reasons discussed on the record, Defendants’ counsel shail file a letter by
Wednesday, December 18, 2019 to update the Court and the Plaintiffs on the status of
the settlement funding. By Monday, January 6, 2020, the parties shall file a fully executed
written memorialization of the settlement agreement and request for approval. Absent

compliance by Defendants, the case will proceed.

SO ORDERED. 5,

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

 

 

Dated: December 12, 2019
New York, New York

Copies transmitted to all counsel of record.
